DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March 2022 has been entered.
Response to Amendment
The amendment filed on 14 March 2022 has been entered.  
Amendment of claims 10-11 is acknowledged.   
Claims 17-18 are cancelled.
Claims 1-16 and 19-20 are currently pending.
Claims 1-9 and 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 October 2019.
Claims 10-11 and 19-20 are under examination herein.
Claims 10-11 and 19-20 are rejected.

Specification
The disclosure is objected to because of the following informalities: 
The term "silicone" is misspelled as "silicon" in [11], Footnote #7, and [37].
The use of the terms "SAGETM", "VitrolifeTM", "OVOILTM", "EmbroMaxTM", "LifeGuardTM", "Weston BrandTM", "Summit SyngearTM", "SprayonTM", "LubriplateTM", "TURMOSYNTHTM VG series", "KnockOutTM", and "Falcon®", which are trade names or marks used in commerce, have been noted in this application (¶ 12, 35, 49, 51, 65).  The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Response to Arguments
In the Arguments filed 14 March 2022, Applicant indicates the trade names have been capitalized and marked with the superscript TM (Arguments Pg. 8, [2]); however, the terms should also be accompanied by generic terminology. Appropriate correction is required.
Applicant's arguments regarding the rejection of claims 10-11 and 19-20 under 35 U.S.C. 112(a) have been fully considered but they are not persuasive.  
Applicant traverses the rejection by arguing amended claims 10-11 are no longer directed to all non-mineral synthetic oils (Arguments Pg. 8, [3]). However, the amended claims do not limit the non-mineral synthetic oil and instead broaden the scope of the claim with the newly added limitation "wherein the synthetic oil comprises one or a combination of long-chained, short-chained and branched, fully saturated hydrocarbons with no presence of aromatic groups". The claims now recite one genus and one sub-genus (non-mineral synthetic oil and synthetic oil), whereas Applicant has reduced to practice two species: food grade silicone oil and copolymers of polyalphaolefins. Therefore, one of ordinary skill would cannot envision any other species.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Maintained Rejection: Claims 10-11 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Any newly recited portions herein are necessitated by claim amendment.
Claims 10-11 and 19-20 recite a “non-mineral synthetic oil” and a broader genus of "synthetic oil" (claim 10, line 6; claim 11, line 9) for temporary encapsulation of an in vitro human embryo cell culture.  The specification does not disclose species which are adequately described and representative of the entire genus of non-mineral synthetic oils or synthetic oils.  Example 2 describes overlaying embryos and culture medium with Compound 1, Compound 2 and Compound 3 [61]-[69].  The specification details "an example of a suitable candidate that would fall within the scope of Compound 1 is found in the source TurmosynthTM VG series" [49]; however, the specification does not state the generic term or the chemical formula for this compound.  Other embodiments listed in the specification are food grade synthetic silicone oils [37] and polyalphaolefins [42-43].  The specification does not provide drawings or structural chemical formulas that show that the invention was complete, or describe distinguishing identifying characteristics, such as words, structures, figures, diagrams, and formulas, sufficient to show that the applicant was in possession of the claimed invention.  There is substantial variation within the genus, as evidenced by Horn (Horn, E., Application Note 12: Avoiding Evaporation, 2012, ibidi GmbH, 2.1, 1-3; previously cited) and Ibidi (Ibidi Anti-Evaporation Oil Cat. No. 50051, 2016, https://ibidi.com/img/cms/products/cells_reagents/R_5005X_Anti_Evap_Oil/IN_50051_A nti_Evaporation_Oil.pdf, 1-2; previously cited).  Horn discloses a silicone oil available from Ibidi to overlay cell culture medium (Horn Pg. 3, § 4, lines 1-2); however, Ibidi's product information discloses its use for research purposes, not for human use (Ibidi Pg. 1, Col. 2).  The unpredictability in the art and limited description in the instant specification of the Compound 1/Turmosynth, which is merely a commercial name without any other description, would not let one of ordinary skill in the art to envision any non-mineral synthetic oil or synthetic oil species to be used for encapsulation of an in vitro human embryo cell culture for assisted human reproductive technology.  Therefore, a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Maintained Rejection: Claims 10-11 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is newly recited and necessitated by claim amendment.
A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 (line 6) and claim 11 (line 9) recite the broad recitation "the synthetic oil", and the claims also recite "non-mineral synthetic oil" which is the narrower statement of the limitation. The claims are considered indefinite because there is a question or doubt as to whether the non-mineral synthetic oil introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 19 is dependent on claim 10 and is also rejected due to said dependency. 
Claim 20 is dependent on claim 11 and is also rejected due to said dependency. 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

New Rejection: Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn (Quinn, P. et al. Culture Factors Affecting the Success Rate of in vitro Fertilization and Embryo Transfer, 1985, Annals New York Academy of Sciences, 195-204; newly cited) in view of Miller (Miller, K.F. et al., Absorption of Compounds in Medium by the Oil Covering Microdrop Cultures, 1987, Gamete Research, 17, 57-61; 7 November 2019 IDS Document; previously cited). 
	Regarding claims 10 and 11, Quinn discloses a trial with human IVF (in vitro fertilization)/ET (embryo transfer), the highest pregnancy rate occurred when fertilization and culture were carried out in HTF (human fallopian tube fluid) medium [manipulation and/or screening media recited in claim 11 is interpreted as embryo culture media] under oil (Quinn Pg. 203, [1], lines 17-19; Pg. 196, [2], line 13: oil is heavy paraffin [mineral oil]). Human oocytes were incubated with spermatozoa in 1 ml of medium or incubated in a 0.5-ml drop of medium under oil (Quinn Pg. 197, [4], lines 8-10). The oocytes were then transferred to T6 or HTF medium containing 10% serum and incubated as described previously for a further 28 to 32 hours. At the end of this period, the embryos were observed for normal cleavage and if they had reached the two- to four-cell stage, they were transferred to the uterus of the donor (Quinn Pg. 197, [4], lines 16-20).
	Quinn does not disclose a non-mineral synthetic oil. 
	Miller 1987 discloses microdrops of medium under either paraffin or silicone oil (non-mineral synthetic oil) are commonly used for culture of early mammalian embryos (Miller Abstract, lines 1-2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute silicone oil for paraffin oil in Quinn's method. The skilled artisan would have a reasonable expectation of success in substituting silicone oil for paraffin oil, because Miller teaches both oils are used for culture of early mammalian embryos. 

New Rejection: Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn (Quinn, P. et al. Culture Factors Affecting the Success Rate of in vitro Fertilization and Embryo Transfer, 1985, Annals New York Academy of Sciences, 195-204; newly cited) in view of Miller (Miller, K.F. et al., Absorption of Compounds in Medium by the Oil Covering Microdrop Cultures, 1987, Gamete Research, 17, 57-61; 7 November 2019 IDS Document; previously cited) as applied to claims 10-11 above, and further in view of Barca (Barca, F. et al., Silicone Oil: Different Physical Proprieties and Clinical Applications, 2014, BioMed Research International, 1-7; previously cited), Morbeck (Morbeck, D. E. et al., Culture Systems: Mineral Overlay, 2012, Embryo Cultures, 325-331; previously cited) and Avery (US6348437B1; newly cited). This rejection is newly recited and necessitated by claim amendment.
	Regarding claims 19-20, Quinn and Miller disclose the limitations of claims 10 and 11, but do not teach that the non-mineral synthetic oil comprises at least one hydrocarbon and has a viscosity of 16 to 34 mm2 at 40°C and a viscosity of 3 to 6 mm2 at 100°C and a viscosity index between 102 and 109. 
	Barca provides teachings on the physical properties of silicone oils. Barca teaches silicone oils are constituted of a linear chain of siloxane repeating units (-Si-O) and a variety of side chains (radical side groups). Those used in ophthalmology have
hydrocarbon radicals as radical side groups (Barca Pg. 2, Col. 1, § 3, 4 2, lines 1-4). The viscosity of different types of silicone oil, which is expressed in centistokes (1 cs = 10-6 m2/s), arises from the molecular weight and from the length of the polymers: increasing a silicone oil’s molecular weight results in an increased polymer chain length and consequently an increase in its viscosity. Silicone oils currently used have a viscosity ranging from 1.000 (MW 37 kDa) to 5.000 cs (mm2/s) (MW 65 kDa)) (Barca Pg. 2, Col. 1, § 3, ¶ 4).
	Morbeck provides teachings of properties of oils used for in vitro fertilization. Morbeck teaches the specific gravity of mineral oil can vary due to different chain lengths of the hydrocarbons (10-30 carbons) and for light mineral oil ranges from 0.818 to 0.880 g/ml. Suppliers of mineral oil to IVF laboratories select oil on the lower end of this specific gravity spectrum to provide a product with the least amount of viscosity (Morbeck Pg. 326, § 2, lines 7-12).
	Avery discloses different fluids have different rates of change in viscosity with temperature. The Viscosity Index (VI) is a method for applying a numerical value to this rate of change based on a comparison with the relative rates of change of two arbitrarily selected types of oils that differ widely in this characteristic. A high VI indicates a relatively low rate of change of viscosity with temperature. A low VI indicates a
relatively high rate of change of viscosity with temperature (Avery Col. 1, lines 10-19). 
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have combined the teachings of Quinn, Miller, Barca, Morbeck, and Avery to have optimized the viscosity of the silicone oil in the method of temporary encapsulation by changing the chain length to obtain an oil with properties routinely used for IVF laboratory experiments (Morbeck Pg. 326, ¶ 2, lines 9-12: Suppliers of mineral oil to IVF laboratories select oil on the lower end of this specific gravity spectrum to provide a product with the least amount of viscosity) and the viscosity index to maintain stability during temperature changes. One of ordinary skill would expect this combination to be successful, because Quinn and Miller disclose encapsulation oils for in vitro fertilization and Morbeck discloses optimal properties for such culture systems. Barca and Avery disclose properties that can be optimized in the silicone oils disclosed by Quinn and Miller. 

Allowable Subject Matter
This application would be allowable if claims 1-9 and 12-16 were canceled and claims 10-11 and 19-20 were amended to the following (Support in instant specification, [42]-[43]):
Claim 10. A method performed in assisted human reproductive technology (ART) procedures for temporary encapsulation of an in vitro human embryo cell culture comprising one or more human embryo cells in a culture media, the method comprising:
overlaying the human embryo cell culture with a polyalphaolefin oil. 
Claim 11. A method performed in assisted human reproductive technology (ART) procedures for temporary encapsulation of an in vitro human embryo cell culture comprising at least one of proteins, DNA, RNA sequence, relevant construct and/or derivative, chemically-modified or derived analogues thereof for in vitro, ex vivo and/or in vivo manipulation thereof, the method comprising: 
overlaying a manipulation and/or screening media utilized in the in vitro, ex vivo and/or in vivo manipulation with a polyalphaolefin oil. 
Claim 19. A method performed in assisted human reproductive technology (ART) procedures for temporary encapsulation according to claim 10, wherein the polyalphaolefin oil has a viscosity of 16 to 34 mm2/s at 40°C and a viscosity of 3 to 6 mm2/s at 100°C and a viscosity index between 102 and 109.
Claim 20. A method performed in assisted human reproductive technology (ART) procedures for temporary encapsulation according to claim 11, wherein the polyalphaolefin oil has a viscosity of 16 to 34 mm2/s at 40°C and a viscosity of 3 to 6 mm2/s at 100°C and a viscosity index between 102 and 109.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the limitation "overlaying the human embryo cell culture with a polyalphaolefin oil" or "overlaying a manipulation and/or screening media utilized in the in vitro, ex vivo and/or in vivo manipulation with a polyalphaolefin oil". Therefore, the suggested claim amendments are free of prior art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657